


110 HR 6325 IH: To require the Administrator of the Environmental

U.S. House of Representatives
2008-06-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6325
		IN THE HOUSE OF REPRESENTATIVES
		
			June 19, 2008
			Mr. Weiner introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To require the Administrator of the Environmental
		  Protection Agency to establish a plan to reduce the total amount of packaging
		  used on consumer products in the United States.
	
	
		1.Short titleThis Act may be cited as the
			 Packaging Reduction Act of 2008.
		2.Packaging
			 reduction
			(a)National
			 consumer product packaging reduction goalThere is hereby established a national
			 consumer product packaging reduction goal to reduce the total amount of
			 packaging used on consumer products in the United States to an amount that is
			 at least 30 percent below the amount used on the date of the enactment of this
			 Act.
			(b)PlanAs
			 soon after the enactment of this Act as is practicable, the Administrator shall
			 develop and implement a plan to meet the national consumer product packaging
			 reduction goal within 10 years after the date of the enactment of this Act. The
			 plan shall include each of the following:
				(1)Methods of
			 meeting the national consumer product packaging reduction
			 goalMethods of meeting the national consumer product packaging
			 reduction goal.
				(2)Methods of
			 measurementMethods of
			 measuring the effectiveness of the plan in meeting the national consumer
			 product packaging reduction goal.
				(c)RegulationsThe
			 Administrator shall, after giving the public adequate notice and an opportunity
			 for comment, prescribe regulations to carry out this Act.
			(d)DefinitionsFor
			 purposes of this Act:
				(1)Consumer
			 product; packagingThe terms consumer product and
			 packaging shall have such meaning as the Administrator may
			 prescribe by rule.
				(2)AdministratorThe term Administrator means the Administrator of the
			 Environmental Protection Agency.
				
